Citation Nr: 1402040	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for periodontitis and residual tooth extraction, claimed secondary to, or as aggravating, service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active military service from August 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007.  In August 2013, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  

In a statement dated in September 2013, the Veteran's representative alleged clear and unmistakable error (CUE) in a rating decision dated in October 24, 2008, which denied increased ratings for peripheral neuropathy of the upper and lower extremities, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  

Class IV dental treatment is provided to those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability. They may be authorized any needed dental treatment. 38 C.F.R. § 17.161(h). If the Veteran is granted a total rating, including a TDIU rating, during the pendency of this appeal, he is advised to seek dental treatment as a Class IV beneficiary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that service connection for periodontal disease and resultant loss of teeth, as secondary to service-connected diabetes mellitus, is warranted.  In this regard, the Board notes that disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Here, the Veteran claims entitlement to service connection for treatment purposes.  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Outpatient dental treatment may be authorized by the Chief of the VA Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b)  and 38 CFR 17.93  to the extent prescribed and in accordance with the following classification and provisions set forth below: 

Class I beneficiaries are those having a service-connected compensable dental disability or condition.  They may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  38 U.S.C. 1712(b)(a); 38 C.F.R. § 17.161(a). 

Class II beneficiaries include those, such as the Veteran, who were discharged or released from active service prior to October 1, 1981. Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may be authorized any treatment indicated as reasonably necessary for the one-time (emphasis added) correction of the service-connected noncompensable condition, but only if the following conditions are met: 

(A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. 

(B) Application for treatment is made within one year after such discharge or release. 
(C) The VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran.  38 U.S.C.A. § 1712(b)(a)(2)(i) ; 38 C.F.R. § 17.161(b)(2). 

The Board notes that the Veteran received dental treatment on a one-time basis in September 1970, after service.  He was granted service connection for teeth numbered 20 and 30 in a July 1971 dental rating decision.  However, each tooth must be considered separately, for dental rating purposes.  38 C.F.R. § 3.381(c).

In support of his claim, the Veteran submitted a statement from M. Hunt, DMD, dated in January 2007, who diagnosed the Veteran as having severe periodontal disease, with poor prognosis for this teeth.  She recommended extraction of all periodontally compromised maxillary teeth and the fabrication of an immediate maxillary denture.  She said that periodontal disease was either intensified due to his medical conditions, or his medical conditions had become more severe due to his oral cavity conditions.  

Under 38 C.F.R. § 17.161(g), Class III dental treatment may be provided to those having a dental condition professionally determined to be aggravating disability from an associated service-connected disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  

In view of Dr. Hunt's opinion, the question of whether the Veteran may be entitled to Class III treatment must be addressed, to include an examination.  This must be addressed in the first instance by the Veterans Health Administration (VHA).  

In this regard, the appeal comes from an October 2007 rating decision of the RO, which is part of the Veteran's Benefits Administration (VBA).  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were amended.  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2013).  The initial development should be undertaken by VHA.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the amended regulations of C.F.R. § 3.381, effective February 29, 2012, send the Veteran's claim for service connection for periodontitis and residual tooth extraction, claimed secondary to, or as aggravating, service-connected diabetes mellitus, to VHA for a determination as to basic eligibility.  

2.  Before such a determination, VHA should schedule the Veteran for a VA dental examination, to determine whether he meets the basic eligibility requirements of 38 C.F.R. § 17.161, to include whether he has a dental condition which is aggravating disability from an associated service-connected condition or disability, and, if so, identification of those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability (in particular, diabetes mellitus).  In reaching this opinion, the dental examiner should comment on Dr. Hunt's statement that service-connected medical conditions may have become more severe due to his oral cavity conditions.  A rationale for the opinion must be provided.  

3. Then, VHA must  determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161, to include Class III treatment under 38 C.F.R. § 17.161(g).  

4.  After that, forward the claims file to the RO for readjudication of the claim, in light of the VHA decision, as well as the dental examination.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


